In The

                            Court of Appeals

                Ninth District of Texas at Beaumont

                           __________________

                          NO. 09-20-00094-CR
                           __________________

                      SAMED RAFIQ, Appellant

                                    V.

                  THE STATE OF TEXAS, Appellee

__________________________________________________________________

            On Appeal from the 163rd District Court
                     Orange County, Texas
                   Trial Cause No. B190176-R
__________________________________________________________________

                                OPINION

     A jury found Samed Rafiq guilty of murdering Nathaniel Anderson,

and in the punishment phase of his trial assessed a fifty-eight-year

sentence. After the trial court pronounced judgment, Rafiq filed an

appeal. In three appellate issues, Rafiq asserts (1) the evidence is

insufficient to support his conviction, (2) the trial court erred in denying

his motion to suppress evidence that police obtained following the


                                     1
warrantless seizure of his cell phone, and (3) the trial court erred in

admitting the fruits of the search, which police obtained after obtaining

a warrant following the warrantless seizure that authorized the search

they conducted of his phone. Because we conclude Rafiq’s issues lack

merit, we affirm.

                              Background

     In describing the background, we view the evidence in the light

favoring the jury’s verdict, so we have assumed that when reaching its

verdict the jury found the testimony of the State’s primary witness—

Kevin VanHorne—credible and found Rafiq’s own testimony was not.1

The evidence from Rafiq’s trial shows that he met Nathaniel Anderson,




     1See   Brooks v. State, 323 S.W.3d 893, 899 (Tex. Crim. App. 2010)
(explaining “the reviewing court is required to defer to the jury’s
credibility and weight determinations” when reviewing a claim asserting
the evidence doesn’t support the jury’s verdict). As a result, our
discussion of the background defers to the jury’s determinations over any
conflicts in the evidence unless it would not have been reasonable for the
jurors to have resolved the conflicts in a manner that favored the jury’s
verdict. We also note that there are various spellings of the name
VanHorne in the record. In its brief, the State spells VanHorne’s name
“Van Horne.” But the court reporter and the appellant in his brief both
used the spelling “VanHorne.” Because “VanHorne” is the spelling used
in the reporter’s record, we have spelled the witness’s last name
“VanHorne.”

                                    2
whom the jury ultimately found Rafiq murdered, while they were using

the online gaming platform, Steam. Several years after meeting each

other and developing a friendship with each other online, Anderson

invited Rafiq to come to Orange, Texas, after telling Rafiq they could get

rich by investing together. So in April 2017, Rafiq flew to Houston where

he met Anderson and Kevin VanHorne, who was living with Anderson

and was one of Anderson’s friends. After picking Rafiq up at the airport,

VanHorne returned Anderson and Rafiq to Orange, where Anderson and

VanHorne were living in separate bedrooms in Anderson’s two-bedroom

mobile home.

     After arriving in Orange, Rafiq moved into the mobile home and

slept in the living room of Anderson’s home. After about a month,

Anderson invited several of his friends to attend a party at his home. The

evening of the party, May 2, 2017, Anderson entered VanHorne’s room

and told VanHorne he was looking for his handgun. Even with

VanHorne’s help, Anderson and VanHorne didn’t find the gun.

     Around eight o’clock the next morning—which according to the

indictment is the day Rafiq allegedly committed the murder—VanHorne

drove Anderson’s last guest home from the party. According to


                                    3
VanHorne, when he returned to the mobile home, Rafiq was in the living

room. Even so, VanHorne said he didn’t know what Rafiq was doing.

Around fifteen minutes later, based on a request that Anderson had made

of him earlier, VanHorne entered Anderson’s bedroom, woke him up, and

then returned to his own room. At trial, VanHorne testified that after

returning to his room, “all I know is I heard an argument, and then there

was a scuffle, and then I heard the gunshot.”

     A few minutes later, Rafiq entered VanHorne’s bedroom, where he

told VanHorne he and Anderson had argued after he told Anderson he

wasn’t interested in Anderson’s plans to invest in stocks and had instead

decided, along with VanHorne, to leave. VanHorne also testified that

Rafiq claimed Anderson responded by threating to kill him. And

VanHorne testified that Rafiq, that morning in his bedroom, admitted he

shot Anderson and then demanded that he assist in disposing of

Anderson’s body. According to VanHorne, Rafiq threatened that should

he refuse to help, he would meet the same fate as Anderson. VanHorne

testified that when Rafiq made this threat, he was holding a gun. 2




     2During   direct examination, VanHorne admitted he was currently
serving a ten-year sentence for tampering with physical evidence because
                                   4
     After leaving his bedroom, VanHorne entered Anderson’s bedroom

and saw Anderson lying in his bed in a pool of blood. About five or six

o’clock that evening, May 3, 2017, Rafiq and VanHorne went to two large

box stores, where they obtained supplies that they used later that night

to dispose of Anderson’s body. After returning to Anderson’s mobile home

after purchasing the supplies, VanHorne helped Rafiq tape Anderson’s

body in a fetal position and cover the body with a tarp. Then, VanHorne

put Anderson’s body in his car, and after that the men took the body to a

remote location behind an abandoned store. As VanHorne told it, before

burying Anderson’s body, Rafiq cut Anderson’s body into pieces, dug

holes, and then buried the body parts. VanHorne said his role in burying

Anderson was holding a flashlight; he claimed that he had not

participated in the rest because he “couldn’t stand the sight of my friend

being cut up like that.”

     After Anderson’s body was buried, Rafiq and VanHorne returned to

the mobile home, where he stayed a few more weeks. Rafiq, who

VanHorne said had Anderson’s phone, used it while pretending to be




he had helped Rafiq dispose of Anderson’s body. According to VanHorne,
the State had not promised him anything in return for his testimony.
                                  5
Anderson, responding to texts sent to Anderson by Anderson’s friends.

The jury also heard testimony that several weeks after Anderson died,

Rafiq and VanHorne were seen in the trailer park burning items.

According to VanHorne, he and Rafiq burned these items because they

contained Anderson’s blood.

     In late May 2017, VanHorne and Rafiq moved out of Anderson’s

home. In mid-June 2017, Rafiq moved to Spring, Texas, because he has

relatives there. According to VanHorne, when Rafiq was living with him

and after Anderson’s murder, Rafiq was always carrying Anderson’s gun.

When Rafiq moved out, VanHorne said, Rafiq took the gun. 3

     In June 2017, someone from Anderson’s family called the police and

reported Anderson missing. The Orange County Sheriff’s Office assigned

the case to Detective Dru Crochet, who contacted VanHorne. VanHorne

told the detective someone “came and picked [Anderson] up and left and

they never came back[,]” which according to VanHorne was the story that

he and Rafiq had agreed to tell the police when questioned about why

Anderson disappeared. Later, when Detective Crochet contacted

VanHorne again about Anderson’s disappearance, VanHorne told the


     3Police never recovered the   gun used to kill Anderson.
                                     6
detective that Rafiq shot and killed Anderson and buried his body in the

woods. In the trial, VanHorne admitted he lied to police on that occasion

too about the exact date Anderson’s murder occurred, since he told police

when he was questioned that Anderson’s murder happened around the

end of May rather than when it occurred, May 3rd.

     A few days after discovering Anderson’s body, Detective Crochet

and Sergeant David Lampman located Rafiq, who was living with

relatives in Harris County. When the officers appeared at the house

where Rafiq was living, Rafiq voluntarily agreed to go with Detective

Crochet and Sergeant Lampman to the Harris County Sheriff’s Office

and be interviewed in connection with the investigation they were

conducting to locate a missing person.

     During the interview, Rafiq told the officers that when he was living

in Anderson’s mobile home, he didn’t like the way Anderson was treating

VanHorne. Rafiq also told the officers in his interview that he finally told

Anderson that he and VanHorne were planning to leave. According to

Rafiq, VanHorne and Anderson were the only people in the mobile home

when he told Anderson that he was leaving with VanHorne. Sergeant

Lampman testified that when he asked Rafiq whether he and Anderson


                                     7
had fought, Rafiq said that he and Anderson did become involved in “an

animated conversation” involving the subject of Rafiq and VanHorne

“moving out.” After Rafiq admitted he had what he described as an

“animated conversation” on the subject of moving out on May 3rd,

Sergeant Lampman said Rafiq told Lampman that, following the

conversation that he had with Anderson about moving out, he (Rafiq)

entered VanHorne’s bedroom, where he told VanHorne: “[T]he problem

was handled.” When Sergeant Lampman asked Rafiq whether he shot

Anderson, Sergeant Lampman said that Rafiq avoided giving a direct

response; instead, Lampman said Rafiq deflected from answering and

said: “Guys, I thought I was here for a missing person.”

     On appeal, Rafiq suggests that VanHorne’s testimony together with

the other circumstantial evidence of his guilt fails to prove he murdered

Anderson beyond a reasonable doubt. But by finding Rafiq guilty, the jury

implicitly rejected the argument Rafiq presents in his appeal. The State

called nineteen witnesses in the guilt-innocence phase of the trial. On

appeal, Rafiq asks that this Court find the jury acted unreasonably when

it found Rafiq guilty of murder because, according to the argument Rafiq

makes in his brief, VanHorne was the “lone witness” who said he shot


                                   8
Anderson and his testimony is too unreliable for the jury, had it acted

reasonably, to be believed. Since Rafiq’s argument hinges on whether the

jury could have reasonably credited VanHorne’s testimony in favor of its

verdict, we will discuss the testimony of the other witnesses only as

necessary to support our resolution of Rafiq’s argument claiming the

evidence is insufficient to support the jury’s verdict. And before

discussing Rafiq’s evidentiary issues, which concern the seizure and

admission of evidence police obtained from Rafiq’s cell phone, we begin

with Rafiq’s first issue, which argues the evidence is insufficient to

support the jury’s verdict.

                              Sufficiency Issue

     Standard of Review

     When reviewing claims asserting the evidence is insufficient to

support a jury’s verdict, we review the evidence admitted in the trial in

the light that favors the jury’s verdict and decide whether a rational

factfinder, from that evidence, could have found the defendant guilty

beyond reasonable doubt. 4 In trials to juries, the jury is the ultimate




     4Jackson v. Virginia, 443 U.S. 307, 319 (1979); Queeman v. State,
520 S.W.3d 616, 622 (Tex. Crim. App. 2017).
                                  9
authority in deciding which witnesses are credible and in deciding what

weight to give any particular testimony or evidence. 5 As a reviewing

court, we give full deference to the jury’s right to fairly resolve conflicts

that may exist in the evidence, to weigh the evidence, and to draw

reasonable inferences from the basic facts proven at trial to ultimate facts

the jury must decide before answering the questions in the charge. 6 If the

record shows that reasonable jurors could have made inferences other

than those supporting the verdict, we must presume the jurors chose to

resolve those conflicts in favor of the verdict the jury reached, and we

must defer to that resolution if it is one that, based on the evidence, is

rationale. 7 In deciding whether the inferences the jury made were

reasonable, we look to the combined and cumulative force of the evidence

after viewing the evidence in the light most favorable to the jury’s

verdict. 8

      While the standard requires deference by a reviewing court, juries

“are not permitted to come to conclusions based on mere speculation or


      5Penagraph v.State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981).
      6Hooper v.State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
     7Brooks, 323 S.W.3d at 899 n.13; Clayton v. State, 235 S.W.3d 772,

778 (Tex. Crim. App. 2007).
     8Clayton, 235 S.W.3d at 778.

                                  10
factually supported inferences or presumptions.” 9 We must determine

whether the inferences the jury made in reaching its verdict “are

reasonable based upon the combined and cumulative force of all the

evidence when viewed in the light most favorable to the verdict.” 10 In our

review, we view circumstantial evidence as equally probative as direct

evidence in deciding the defendant’s guilt, meaning that circumstantial

evidence alone may offer sufficient support for a jury’s verdict. 11 And in

our review, each witness’s testimony need not point directly to the

defendant’s guilt; instead, the question is whether the combined and

cumulative force of the incriminating circumstances, as proven in the

trial, supports the jury’s verdict. 12 Thus, even when the parties disagree

“about the logical inferences that flow from undisputed facts, [w]here

there are two permissible views of the evidence, the [jury’s] choice

between them cannot be clearly erroneous.” 13




     9Hooper,  214 S.W.3d at 15-16.
     10Id. at 17.
      11Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016).
      12Hooper, 214 S.W.3d at 13.
      13Evans v. State, 202 S.W.3d 158, 163 (Tex. Crim. App. 2006)

(cleaned up).
                                   11
     Analysis

     Rafiq argues that a jury, acting rationally, could not have credited

the testimony that allowed the jury to infer he is the person who

murdered Anderson that was elicited in the trial from VanHorne. But the

jury rejected that same argument—that VanHorne was not credible—in

the trial. In final argument, Rafiq’s attorney suggested VanHorne had

reasons of his own for killing Anderson. For instance, the attorney argued

that when police questioned VanHorne, police said VanHorne reacted to

being questioned by shaking violently. That reaction, according to Rafiq’s

attorney, was “certainly the sign of a very guilty person” . . . who “knew

he was in trouble.” And the attorney said VanHorne had blamed Rafiq

for the murder to avoid prison and in order to be placed on probation

instead. 14 Along with those arguments, Rafiq’s attorney argued in closing

that the jury could not find VanHorne a credible witness, noting that

even VanHorne admitted in the trial that he lied to police more than once

when questioned about Anderson’s disappearance. Finally, Rafiq’s

attorney described VanHorne as a “self-professed schizophrenic . . . who




     14During the  trial, VanHorne testified he did not have “any deals to
testify or anything like that” to testify on behalf of the State.
                                     12
hears Nathaniel talking to him[,]” and as someone who attempted suicide

before Anderson’s death. To be clear, on cross-examination VanHorne

testified he hears Anderson’s voice “in [his] ear[,]” explaining that when

that happens, Anderson tells him that he (VanHorne) will never “leave

jail” and “was pushing [him] towards suicide.” 15

     Under Texas law, a person commits murder if he “intentionally or

knowingly causes the death of an individual.” 16 When the trial concluded,

Rafiq’s attorney argued the foundation of the State’s case rested on the

testimony of Kevin VanHorne. As the factfinder, the jury, acting

rationally and as the sole judge of the credibility of the witnesses, had

the right to credit the testimony in favor of its finding of guilt because:17

  • From VanHorne’s testimony, the jury could reasonably conclude
    only three people were inside the mobile home when Anderson was
    killed, VanHorne, Anderson, and Rafiq. VanHorne testified that on
    May 3, 2017, he heard the report from a gun while in his room. And
    Rafiq testified that after arguing with Anderson, he spoke to

     15No medical records or doctor’s testimony was admitted in the trial

to prove that VanHorne had been diagnosed or treated for schizophrenia
(or any other mental condition) before or around the date relevant to
Anderson’s murder. Instead, at trial, VanHorne testified that
schizophrenia runs in his family, and he said: “I think I have it, but I
can’t tell because it spiked up the hardest when I started going to prison.”
He also testified: “I believe I’m schizophrenic but I’ve just never been
properly diagnosed.”
      16Tex. Penal Code Ann. § 19.02(b)(1).
      17See Metcalf v. State, 597 S.W.3d 847, 855 (Tex. Crim. App. 2020).

                                     13
      VanHorne in VanHorne’s room. VanHorne testified Rafiq admitted
      that he shot Anderson with a gun in the conversation he had with
      Rafiq on the morning of May 3rd in his room.
  •   VanHorne testified that after speaking to Rafiq in his bedroom, he
      entered Anderson’s bedroom and saw Anderson lying in a pool of
      blood.
  •   VanHorne testified he was afraid of Rafiq because Rafiq threatened
      him, knew where he lived, and told him “he would track me down
      and kill me.”
  •   VanHorne testified he obtained a loan and moved out of the mobile
      home and moved into an apartment the last week of May 2017, all
      of which occurred several weeks after Rafiq killed Anderson.
  •   Exhibits admitted during the trial show Rafiq and Anderson
      purchasing supplies like those VanHorne testified he and Rafiq
      used to dispose of Anderson’s body on the evening of May 3rd.
  •   DNA evidence, tied to skeletal remains recovered by the State,
      show the remains the State recovered in its investigation were
      Anderson’s. VanHorne led police to the area where they ultimately
      located Anderson’s remains.
  •   Dr. John Wayne, a forensic pathologist called by the State, reviewed
      records and photographs of Anderson’s remains. He testified that
      Anderson died from a “[g]unshot wound to the head.” That
      testimony aligns with VanHorne’s testimony that he heard a
      gunshot and then saw Anderson lying in a pool of blood on his bed.
  •   Testimony by firearms examiner Brandy Henley, an employee of
      the Jefferson County Crime Lab, described bullet fragments that
      police recovered from Anderson’s remains as having “rifling
      characteristic of a Taurus[,] [consisting of] six lands and grooves
      with a right twist.” 18 According to Henley, the caliber class of the
      fragments police recovered from Anderson’s remains suggest “a .38
      9mm caliber class.” VanHorne testified that on the day the murder
      occurred, he saw Rafiq with Anderson’s handgun.
  •   Chastity Barber, whose father ran the trailer park where
      Anderson’s mobile home was located, testified that on May 29,
      2017, she asked VanHorne and Rafiq why they were burning items

      18The firearms examiner explained that “lands and grooves” are the

cut channels inside the barrel of a firearm.
                                    14
    in the trailer park that day. VanHorne testified that he and Rafiq
    burned items that belonged to Anderson in the trailer park because
    they had Anderson’s blood on them.
  • Bank records on accounts held by Anderson and Rafiq at their
    banks show that on May 10, 2017, $630 was transferred from
    Anderson’s account and into an account at Rafiq’s bank. Anderson’s
    statement shows that following the transfer, his remaining balance
    was about $2. When Anderson then failed to deposit more money
    into the account by June 7, the closing date on his statement, the
    service fee the bank charged to his account left the account with a
    negative balance of around $10. VanHorne testified he knew Rafiq
    had personal information he could use in stealing his and
    Anderson’s identities on his phone.
  • At trial, the trial court admitted several exhibits police obtained
    after executing a search warrant, issued by a magistrate, that
    allowed police to search Rafiq’s cell phone. The exhibits extracted
    from Rafiq’s cell phone include notes Rafiq made of Anderson’s pin
    number for Anderson’s debit card, his username, and his password.
    Other exhibits from Rafiq’s cell phone admitted in the trial include
    a photo of Anderson’s credit card, debit card, student ID, Texas
    driver’s license, serial number for a Taurus gun, and a photo of a
    box of Taurus cartridges.

     In our system, the jury is the ultimate authority on questions that

surround matters of credibility. Assigned the task of deciding which of

the witnesses gave credible testimony, the jury in Rafiq’s case had the

right to find VanHorne credible and to find that Rafiq, when he testified,

did not give credible testimony in the trial. 19 To be sure, we recognize the

record contains conflicting evidence about the exact date on which




     19See   Penagraph, 623 S.W.2d at 343.
                                  15
Anderson was killed. Yet the jury had the right to resolve that conflict in

reaching its verdict and in weighing the evidence of Rafiq’s guilt when

deciding whether Rafiq is the person who intentionally or knowingly

caused Anderson’s death. 20 And even if reasonable jurors might have

drawn inferences different from those drawn by this jury in this trial, we

must presume the jurors who observed the witnesses testify resolved the

conflicts in favor of their finding of guilt. 21 When viewed in the light that

favors the jury’s verdict and after considering the combined and

cumulative force of the direct and circumstantial evidence before the jury

that supports the jury’s verdict, we conclude the jury acting rationally

could have found on the evidence that Rafiq was guilty of murdering

Anderson. 22 Because we conclude the circumstantial evidence is more

than sufficient to support the jury’s verdict, we overrule Rafiq’s fist issue.

                           Seizure of Cell Phone

     In issues two and three, Rafiq argues the trial court erred in failing

to grant his “motion to suppress evidence stemming from the warrantless

seizure of his cell phone” and “erred in admitting evidence obtained from


     20See Hooper, 214 S.W.3d at 13.
     21See Brooks, 323 S.W.3d at 899 n.13
     22See Clayton, 235 S.W.3d at 778.

                                  16
the warrantless seizure of his cell phone.” Because Rafiq combines his

arguments on these issues in his brief, we address the issues together.

     Standard of Review

     Since the record shows the State seized Rafiq’s phone without a

warrant, the State bore the burden on Rafiq’s motion to prove the seizure

of the phone fell within an exception to the general rule requiring that

police obtain a warrant to seize or search someone’s property.23 On

appeal, we review rulings on motions to suppress for abuse of

discretion. 24 Under that standard:

     The trial court is given almost complete deference in its
     determination of historical facts, especially if those are based
     on an assessment of credibility and demeanor. The same
     deference is afforded the trial court with respect to its rulings
     on application of the law to questions of fact and to mixed
     questions of law and fact, if resolution of those questions
     depends on an evaluation of credibility and demeanor.
     However, for mixed questions of law and fact that do not fall
     within that category, a reviewing court may conduct a de novo
     review. 25




     23State v. Robinson, 334 S.W.3d 776, 779 (Tex. Crim. App. 2011).
     24State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014) (citing
State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006)).
      25State v. Martinez, 570 S.W.3d 278, 281 (Tex. Crim. App. 2019)

(cleaned up).
                                   17
As applied to Rafiq, that standard requires us to afford almost total

deference to the trial court’s assessment of Sergeant Lampman’s

testimony about why he thought it was necessary to seize Rafiq’s phone,

which he said was to prevent Rafiq from destroying evidence relevant to

Anderson’s murder that Lampman believed authorities would find on the

phone if police had time to secure a warrant that authorized police to

seize the phone. Thus, we use a deferential standard in reviewing the

trial court’s factual assessment of the circumstances surrounding Rafiq’s

interview in October 2017, but we apply a de novo standard to the trial

court’s ultimate legal determination and finding that Sergeant Lampman

acted legally in seizing the phone even though when he seized it, he did

not have a warrant authorizing the seizure. 26

     Background—The Seizure

     On appeal, Rafiq challenges the State’s seizure of his phone without

a warrant. Except for the occasions in Rafiq’s interview of October 2017

when Rafiq voluntarily allowed Sergeant Lampman to examine his

phone, the record shows that police waited until after they obtained a

search warrant to search Rafiq’s phone. Turning to the appellate record,


     26See   State v. Saenz, 411 S.W.3d 488, 494 (Tex. Crim. App. 2013).
                                    18
it shows that in October 2017, Rafiq voluntarily accompanied Detective

Crochet and Sergeant Lampman to the Harris County Sherriff’s Office

after they found him living with relatives in Harris County. Upon

locating Rafiq at the home of his relatives, Rafiq agreed to accompany the

officers to the police station to answer their questions about a missing

person. About an hour into the interview, and after Rafiq told Detective

Crochet that police should be looking for Anderson in Austin, Sergeant

Lampman asked Rafiq whether he had spoken to Anderson on the phone.

When Rafiq “denied speaking” to Anderson recently by phone, Sergeant

Lampman asked Rafiq whether he could examine Rafiq’s phone and

check to make sure. Rafiq removed the phone from his pocket, entered

the password, and then handed the phone to Sergeant Lampman, who

began looking at the phone. Within a minute, Sergeant Lampman asked

Rafiq if “he would be willing to let me dump the phone and see if there’s

anything in it.” Rafiq said: “No, no.” Just after that, while Sergeant

Lampman was still holding Rafiq’s phone, Rafiq looked at the officer and

said: “Yea, but you can check the phone.” After that, Sergeant Lampman

asked Rafiq whether he minded if he looked through the phone and Rafiq

answered: “Go ahead and look.” Five minutes later, Rafiq asked Sergeant


                                   19
Lampman to return his phone. Sergeant Lampman complied, and Rafiq

put the phone in his pocket.

      Around three hours later, Sergeant Lampman asked Rafiq for his

phone again, explaining he needed Anderson’s phone number from the

phone. With his finger, Rafiq unlocked and handed Sergeant Lampman

the cell phone. Sergeant Lampman can be seen in the videorecording

scrolling through the phone for around two minutes, as if he is looking

for a phone number. Then Sergeant Lampman stands up and announces:

“I’m going to seize it.” Sergeant Lampman then left the room with Rafiq’s

phone, and Detective Crochet continues to interview Rafiq for around an

hour until the interview concludes. After that, the officers took Rafiq back

home.

     The Suppression Hearing

     Before trial, Rafiq filed a motion to suppress the evidence obtained

from his phone, asserting the phone was seized without a warrant and in

violation of his constitutional and statutory rights. In January 2020, the

trial court conducted a hearing on the motion. Three witnesses testified

in the hearing: Deputy Christopher Cooke (an employee of the Harris

County Sheriff’s Office); Sergeant David Lampman; and Detective


                                    20
Crochet. Deputy Cooke testified he led Detective Crochet and Sergeant

Lampman to the home where police believed Rafiq was living in October

2017 and that he was present when Rafiq came to the door. According to

Deputy Cooke, after the officers explained they were investigating an

important case, which involved a missing person, Rafiq agreed to go with

Lampman and Crochet. Rafiq got into the car with Lampman and

Crochet, who took him to a room used by the Harris County Sheriff’s

Office for interviewing witnesses. Deputy Cooke said he never saw

anyone place Rafiq in handcuffs. Deputy Cooke explained he used a

monitor in another room to watch Rafiq’s interview. And he said that

after Sergeant Lampman seized Rafiq’s phone, he came out of the room

where Rafiq was being interviewed and then handed the phone to him.

After Lampman handed him the phone, the deputy said he locked Rafiq’s

phone in his desk, did not scroll through it, and could not have done so

had he wanted to since Rafiq’s phone was secured with a password.

     Deputy Cooke testified that Rafiq was not arrested at the end of his

interview, but instead that Lampman and Crochet returned Rafiq to the

house where they had picked him up earlier that day. Two days later,

Deputy Cooke signed an affidavit to support his request he filed seeking


                                  21
a search warrant authorizing authorities to search Rafiq’s phone. That

same day, a Harris County district judge executed a search warrant,

which authorized police to forensically examine Rafiq’s phone. 27 When

asked why police needed to seize Rafiq’s phone in the interview, Deputy

Cooke responded: “Because it doesn’t take long to reset a phone and erase

everything on it or to get rid of it, throw it out the window, smash it,

whatever you need to do to destroy what’s stored on that phone.”

     Sergeant Lampman confirmed that Rafiq was not handcuffed or

restrained when he voluntarily agreed to accompany him to a Harris

County police station in October 2017, where he was interviewed by

Detective Crochet and Lampman about a missing person and where the

phone was later seized that same day. As to the interview, Sergeant

Lampman’s testimony about it matches the videorecording, which we

already detailed above. According to Sergeant Lampman, had Rafiq

asked to leave in his interview he was free to do so. That said, Rafiq never

asked to leave. Sergeant Lampman added that he would have taken Rafiq

home had Rafiq asked. Sergeant Lampman also testified that after he




     27Rafiq  has not challenged the scope of the search warrant in the
issues or the arguments he has presented in his appeal.
                                   22
told Rafiq he was seizing the phone, he walked out of the room where

Rafiq was being interviewed and handed Deputy Cooke the phone.

Sergeant Lampman denied that he ever attempted to search the phone

after seizing it. When the officer was asked “what were the exigent

circumstances that . . . you wouldn’t let you wait a day[,]” Lampman

answered: “That he could take his phone and destroy the evidence,

anything that’s on it.”

     Detective Crochet’s testimony also tracks the videorecording of the

interview. When asked whether he had “much to do with” seizing and

obtaining the warrant to search Rafiq’s phone, Crochet testified: “I did

not.” Even though Crochet didn’t seize the phone, he explained he wanted

to seize Rafiq’s phone because it would have documented his geographical

location to “prove or disapprove (sic) where Mr. Rafiq was at the time the

homicide occurred[.]” According to Detective Crochet, Rafiq was told

before the interview that he was not under arrest. When the interview

ended, he accompanied Lampman, who drove Rafiq home.




                                   23
     When in the trial court, Rafiq’s attorney argued the State had no

legal authority to seize Rafiq’s phone without a warrant. 28 On the other

hand, the prosecutor argued that under the circumstances, the State’s

warrantless seizure of Rafiq’s cell phone was reasonable because “it was

entirely possible that anything in that phone could have been easily

erased deleted, destroyed, lost” had Rafiq left the interview with his cell

phone that day. The prosecutor concluded that “at that point the

circumstances became exigent that they seize the phone and get a

warrant.” Several days later, the trial court signed an order denying

Rafiq’s motion to suppress.

     Analysis

     The Fourth Amendment to the United States Constitution and

article I, section 9 of the Texas Constitution protects against

unreasonable searches and seizures. 29 While subject to several

exceptions, the well-established rule is that “‘searches conducted outside

the judicial process, without prior approval by judge or magistrate, are


     28Rafiq’s motion to suppress asserts the seizure of the cell phone
without a warrant violated Rafiq’s rights under the federal and state
constitutions, and under State law.
     29U.S. CONST. amend. IV.; Tex. Const. art. I, § 9; Wiede v. State, 214

S.W.3d 17, 24 (Tex. Crim. App. 2007).
                                  24
per se unreasonable under the Fourth Amendment.’” 30 Voluntary consent

to search is but one of the recognized exceptions to the general rule

requiring police to obtain a warrant before they seize property or conduct

a search. 31 Another exception allows police based on reasonable suspicion

rather than probable cause to seize a container and hold it so that it may

be preserved while police seek to obtain a search warrant when “the

exigencies of the circumstances demand it[.]” 32 Or as the Court of

Criminal Appeals has explained: “A seizure based on reasonable

suspicion or probable cause will generally be reasonable.” 33

     In the trial court and in the appeal, Rafiq has not complained that

police had his phone for two days before they obtained a warrant

authorizing the phone to be searched. Since Rafiq has not challenged the

duration of the seizure in his appeal, we have not considered it in

resolving the arguments he has relied on in issues two and three. Rather,

Rafiq argues there was “no proof of any exigent circumstances




     30United States v.  Ross, 456 U.S. 798, 825 (1982) (citations omitted).
     31See Schneckloth v. Bustamonte, 412 U.S. 218, 248 (1973).
      32United States v. Place, 462 U.S. 696, 701, 702 (1983) (recognizing

that exigent circumstances for seizing a container may for a reasonable
period depend on reasonable suspicion rather than probable cause).
      33Corbin v. State, 85 S.W.3d 272, 276 (Tex. Crim. App. 2002).

                                    25
warranting the illegal seizure.” The question we must decide to resolve

Rafiq’s last two issues is whether the trial court abused its discretion in

finding that exigent circumstances justified Sergeant Lampman’s seizure

of Rafiq’s cell phone during his October 2017 interview nearly an hour

before his interview with the police ended when police knew that unless

the phone was seized, he would be leaving with it that day.

     Exigent circumstances, when they exist, allow police to seize

evidence they reasonably believe to contain evidence of a crime, such as

a murder, to prevent the evidence from being destroyed. 34 Here, the

seizure of the cell phone was limited, as Lampman seized Rafiq’s cell

phone only for the time police needed to obtain a search warrant to

prevent the evidence Lampman suspected was on it relevant to

Anderson’s murder from being destroyed. With the exception of the

consensual searches in the interview, which Rafiq allowed when he

allowed Sergeant Lampman to scroll through his phone, the phone was

detained and not searched before authorities obtained a valid search




                     McArthur, 531 U.S. 326, 331 (2001) (concluding that
     34See Illinois v.

a warrantless seizure of a person, which prevented him from returning
to his trailer to destroy hidden contraband, was reasonable “[i]n the
circumstances of the case before us” because of exigency).
                                   26
warrant. To justify a temporary detention, reasonable suspicion allows

police to seize evidence for a reasonable period when the totality of the

circumstances suggests the evidence (in this case a cell phone) contains

evidence of criminal conduct and if the evidence of the circumstances

relevant to the seizure shows the seizure was reasonably necessary to

prevent the evidence that was seized from being destroyed. 35

     In our review of the circumstances that led to the seizure at issue,

we note the central requirement of the Fourth Amendment “is one of

reasonableness.” 36 And because a temporary seizure by authorities

interferes with a person’s possessory interest in the individual’s rights to

their property, the interest at issue in a seizure differs from the interest

at issue in a search since a search—unlike a seizure without an

accompanying search—interferes with an individual’s privacy. Given the

differences in the interests at stake between searches and seizures, the

United States Supreme Court has “frequently approved warrantless

seizures of property . . . for the time necessary to secure a warrant, where

a warrantless search was either held to be likely or likely would have


     35See   generally Wade v. State, 422 S.W.3d 661, 667 (Tex. Crim. App.
2013).
     36McArthur,    531 U.S. at 330 (internal quotation omitted).
                                     27
been held impermissible.” 37 So the question is whether based on a totality

of the circumstances a reasonable officer, given what Sergeant Lampman

knew, could have reasonably concluded that Rafiq’s phone contained

evidence of Anderson’s murder.

     Rafiq argues there were no exigent circumstances that required

Lampman to seize his phone, and that when the phone was seized, police

did not have probable cause (which is not the right standard) sufficient

to justify the seizure of his phone. To support the claim that Sergeant

Lampman violated Rafiq’s constitutionally protected rights against the

seizure at issue, Rafiq relies heavily on Igboji v. State. 38 But we decline

to follow our divided sister court’s opinion in Igboji, as we conclude the

court reached the wrong conclusion by applying the search standard

articulated in Turrubiate v. State, 39 a case from the Court of Criminal

Appeals, which addressed the warrantless search of a home. The question

we must decide is whether the phone was illegally seized, not whether it

was illegally searched, as the record shows the phone was searched after


     37Segura    v. United States, 468 U.S. 796, 806 (1984); Sanchez v.
State, 365 S.W.3d 681, 686 (Tex. Crim. App. 2012).
      38Igboji v. State, 607 S.W.3d 157, 161 (Tex. App.—Houston [14th

Dist.] 2020, pet. granted).
      39Turrubiate v. State, 399 S.W.3d 147, 151 (Tex. Crim. App. 2013).

                                    28
a magistrate issued a search warrant whose validity has not been

separately challenged in the appeal. We decline to follow the majority

opinion in Igboji because, as the dissenting justice in Igboji pointed out,

“[t]here are enormous differences between searches and seizures” under

the law. It is those very differences that gave Sergeant Lampman the

right to temporarily detain Rafiq’s cell phone for a reasonable period so

that police had the time to seek a valid search warrant that, when and if

the warrant issued, would allow authorities the legal authority and right,

within the limitations set out in the search warrant, to search for

evidence of a crime on Rafiq’s phone.

     So turning to the record, what does it show Sergeant Lampman

knew when he seized Rafiq’s phone around an hour before the interview

with Rafiq ended in October 2017? First, even before Sergeant Lampman

came to the interview, he knew VanHorne was claiming that Rafiq

murdered Anderson with Anderson’s own gun. Second, Lampman knew

that VanHorne was blaming Rafiq for the murder, and that VanHorne

had led police to the area where police found Anderson’s remains. Third,

Lampman knew VanHorne was claiming that Rafiq admitted arguing

with Anderson on the morning Anderson was killed and that VanHorne


                                    29
was claiming that Rafiq admitted that he shot Anderson after telling

VanHorne he had taken care of the problem. Fourth, Lampman knew

when he came to the interview that Rafiq, Anderson, and VanHorne had

been living together before Anderson’s murder. Fifth, Lampman knew

that VanHorne and Rafiq moved out of the trailer after Anderson was

killed and then continued living with each other for several weeks.

     Turning to circumstances of Rafiq’s interview, the videorecording of

the interview shows that fairly early in the interview, it became apparent

to Sergeant Lampman that Rafiq had his cell phone in his pocket. At

Lampman’s request, Rafiq voluntarily handed Lampman the phone.

While Lampman as seen in the videorecording scrolls through the phone,

Detective Crochet continues to ask Rafiq questions. Rafiq (as noted by

Sergeant Lampman in the hearing on the motion to suppress) has his

eyes glued on what Lampman is doing with the phone. Then, when

Lampman asked Rafiq to allow police to extract the data from the phone,

Rafiq refused. Minutes later, Rafiq, whom Lampman said was becoming

increasingly nervous as he scrolled though the phone, asked that

Lampman return the phone.




                                   30
     During the hearing on the motion to suppress, Lampman described

why an officer would suspect Rafiq’s phone contained evidence relevant

to Anderson’s murder. He testified that on the date he knew to be after

police began investigating Anderson’s disappearance, Rafiq confirmed

that he had used his phone to communicate with VanHorne. Sergeant

Lampman also asked Rafiq directly in the interview whether he shot

Anderson. According to Lampman, Rafiq “really didn’t answer me [when

responding to that question] . . . and it was apparent that he got real

nervous.” Lampman also knew that Detective Crochet was not planning

to arrest Rafiq that day, but instead planned to allow Rafiq to return to

his home. And when Lampman seized the phone, Rafiq knew police had

been asking him about Anderson, had asked him whether he shot

Anderson, and that Rafiq had refused to allow police to extract data from

his phone. Under the circumstances and viewing them as a whole, it was

reasonable for Sergeant Lampman to have believed that Rafiq, after

leaving the interview, would wipe the phone of all evidence of Anderson’s

murder if he remained in possession of his phone.

     Given that cell phones are in such common use, that Rafiq and

VanHorne     were   living together     before   and   after   Anderson’s


                                   31
disappearance, that Rafiq and Anderson were the focus of interest in the

investigation being conducted by police, and that Rafiq confirmed he had

used his phone after the investigation to communicate with VanHorne, it

was objectively reasonable for a police officer with the information known

to Lampman to reasonably suspect that Rafiq’s phone would contain

evidence of a crime relevant to Anderson’s disappearance and death.

Based on the totality of the circumstances, we hold that Sergeant

Lampman had sufficient reasonable suspicion to justify temporarily

seizing the phone to preserve the evidence that was on it for the time

required to allow police to determine whether a magistrate would issue

a search warrant allowing authorities to lawfully search the phone.40 We

further conclude the record supports the trial court’s finding that exigent

circumstances justified Sergeant Lampman’s decision to temporarily

seize the phone to preserve it while seeking a search warrant. We hold

the trial court did not err in denying Rafiq’s motion to suppress.

     Turning to Rafiq’s last issue, in which he argues the trial court

erred in admitting the evidence obtained from the cell phone in his trial,

we note that Rafiq has not argued on appeal that the search warrant was


     40See   Riley v. California, 573 U.S. 373, 375 (2014).
                                      32
too broad or that the search warrant was invalid on some other ground

like the phone was detained for a period longer than reasonable to obtain

a warrant authorizing the phone to be searched. Instead, Rafiq argues

the evidence extracted from his phone was inadmissible solely because

the evidence extracted from it represents the fruits of an illegal seizure,

an argument we have overruled.

     For the reasons explained above, Rafiq’s second and third issues

asserting his rights were violated under the Fourth Amendment and

under Article I, section 9 of the Texas Constitution are overruled.

                               Conclusion

     Having concluded the appellant’s issues lack merit, the trial court’s

judgment is

     AFFIRMED.



                                              _________________________
                                                   HOLLIS HORTON
                                                        Justice

Submitted on March 23, 2022
Opinion Delivered August 31, 2022
Publish

Before Golemon, C.J., Kreger and Horton, JJ.


                                    33